
	
		I
		112th CONGRESS
		1st Session
		H. R. 1795
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2011
			Mr. DeFazio (for
			 himself, Ms. Hirono,
			 Mr. Filner,
			 Mr. Larsen of Washington,
			 Mr. Nadler,
			 Mr. Bishop of New York,
			 Mr. Boswell,
			 Mr. Cummings,
			 Ms. Richardson,
			 Mr. Quigley, and
			 Mr. Lipinski) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To promote increased public transportation use, to
		  promote increased use of alternative fuels in providing public transportation,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Providing Gas Price Relief Through
			 Public Transportation Act of 2011.
		2.FindingsCongress finds the following:
			(1)In 2008, during a
			 year of record-high gas prices, people in the United States took more than
			 10,500,000,000 trips using public transportation, the highest level in 50
			 years.
			(2)Public
			 transportation use in the United States is up 31 percent since 1995, a figure
			 that is more than double the growth rate of the Nation’s population and is
			 substantially greater than the growth rate for vehicle miles traveled on the
			 Nation’s highways for that same period.
			(3)High gas prices in
			 2011 are expected to drive the demand for transit services even higher, with
			 some estimates showing that $5-per-gallon gas could result in a nearly 15
			 percent jump in transit ridership.
			(4)Based on the price
			 of gas in March 2011, riding public transportation saves households an average
			 of $825 per month, or nearly $10,000 per year.
			(5)Despite increasing
			 demand for transit services, widespread cuts in State and local funding have
			 caused 59 percent of public transit systems in the United States to raise fares
			 or cut service since January 2009.
			(6)Although under
			 existing laws Federal employees in the National Capital Region receive transit
			 benefits, transit benefits should be available to all Federal employees in the
			 United States so that the Federal Government sets a leading example of greater
			 public transportation use.
			(7)Public
			 transportation stakeholders should engage and involve local communities in the
			 education and promotion of the importance of utilizing public
			 transportation.
			(8)Increasing public
			 transportation use is a national priority.
			3.Grants to improve
			 public transportation services
			(a)Authorizations
			 of appropriations
				(1)Urbanized area
			 formula grantsIn addition to amounts allocated under section
			 5338(b)(2)(B) of title 49, United States Code, to carry out section 5307 of
			 such title, there is authorized to be appropriated $750,000,000 for each of
			 fiscal years 2011 and 2012 to carry out such section. Such funds shall be
			 apportioned not later than 7 days after the date on which the funds are
			 appropriated, in accordance with section 5336 (other than subsections (i)(1)
			 and (j)) of such section but may not be combined or commingled with any other
			 funds apportioned under such section 5336.
				(2)Formula grants
			 for other than urbanized areasIn addition to amounts allocated
			 under section 5338(b)(2)(G) of title 49, United States Code, to carry out
			 section 5311 of such title, there is authorized to be appropriated $100,000,000
			 for each of fiscal years 2011 and 2012 to carry out such section 5311. Such
			 funds shall be apportioned not later than 7 days after the date on which the
			 funds are appropriated, in accordance with such section 5311 but may not be
			 combined or commingled with any other funds apportioned under such section
			 5311.
				(b)Use of
			 fundsNotwithstanding sections 5307 and 5311 of title 49, United
			 States Code, the Secretary of Transportation may make grants under such
			 sections from amounts appropriated under subsection (a) only for one or more of
			 the following:
				(1)If the recipient
			 of the grant is reducing, or certifies to the Secretary within the time the
			 Secretary prescribes that, during the term of the grant, the recipient will
			 reduce one or more fares the recipient charges for public transportation, or in
			 the case of subsection (f) of such section 5311, intercity bus service, those
			 operating costs of equipment and facilities being used to provide the public
			 transportation, or in the case of subsection (f) of such section 5311,
			 intercity bus service, that the recipient is no longer able to pay from the
			 revenues derived from such fare or fares as a result of such reduction.
				(2)To avoid increases
			 in fares for public transportation, or in the case of subsection (f) of such
			 section 5311, intercity bus service, or decreases in current public
			 transportation service, or in the case of subsection (f) of such section 5311,
			 intercity bus service, that would otherwise result from an increase in costs to
			 the public transportation or intercity bus agency for transportation-related
			 fuel or meeting additional transportation-related equipment or facility
			 maintenance needs, if the recipient of the grant certifies to the Secretary
			 within the time the Secretary prescribes that, during the term of the grant,
			 the recipient will not increase the fares that the recipient charges for public
			 transportation, or in the case of subsection (f) of such section 5311,
			 intercity bus service, or, will not decrease the public transportation service,
			 or in the case of subsection (f) of such section 5311, intercity bus service,
			 that the recipient provides.
				(3)If the recipient
			 of the grant is expanding, or certifies to the Secretary within the time the
			 Secretary prescribes that, during the term of the grant, the recipient will
			 expand public transportation service, or in the case of subsection (f) of such
			 section 5311, intercity bus service, those operating and capital costs of
			 equipment and facilities being used to provide the public transportation
			 service, or in the case of subsection (f) of such section 5311, intercity bus
			 service, that the recipient incurs as a result of the expansion of such
			 service.
				(4)If the recipient
			 of the grant is acquiring, or certifies to the Secretary within the time the
			 Secretary prescribes that, during the term of the grant, the recipient will
			 acquire, clean fuel or alternative fuel vehicle-related equipment or facilities
			 for the purpose of improving fuel efficiency, the costs of acquiring the
			 equipment or facilities.
				(5)If the recipient
			 of the grant is establishing or expanding, or certifies to the Secretary within
			 the time the Secretary prescribes that, during the term of the grant, the
			 recipient will establish or expand commuter matching services to provide
			 commuters with information and assistance about alternatives to single
			 occupancy vehicle use, those administrative costs in establishing or expanding
			 such services.
				(c)Federal
			 shareNotwithstanding any other provision of law, the Federal
			 share of the costs for which a grant is made under this section shall be 100
			 percent.
			(d)Period of
			 availabilityFunds appropriated under this section shall remain
			 available for a period of 2 fiscal years.
			4.Increased Federal
			 share for clean air act complianceNotwithstanding section 5323(i)(1) of title
			 49, United States Code, a grant for a project to be assisted under chapter 53
			 of such title during fiscal years 2011 and 2012 that involves acquiring clean
			 fuel or alternative fuel vehicle-related equipment or facilities for the
			 purposes of complying with or maintaining compliance with the Clean Air Act (42
			 U.S.C. 7401 et seq.) shall be for 100 percent of the net project cost of the
			 equipment or facility attributable to compliance with that Act unless the grant
			 recipient requests a lower grant percentage.
		5.Transportation
			 fringe benefits
			(a)In
			 generalRequirement that agencies offer transit pass
			 transportation fringe benefits to their employees nationwide.—
				(1)In
			 generalSection 3049(a)(1) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (5 U.S.C. 7905 note;
			 119 Stat. 1711) is amended—
					(A)by striking
			 Effective and all that follows through each covered
			 agency and inserting Each agency; and
					(B)by inserting
			 at a location in an urbanized area of the United States that is served
			 by fixed route public transportation before shall be
			 offered.
					(2)Conforming
			 amendmentsSection 3049(a) of such Act (5 U.S.C. 7905 note; 119
			 Stat. 1711) is amended—
					(A)in paragraph
			 (3)—
						(i)by
			 striking subparagraph (A); and
						(ii)by
			 redesignating subparagraphs (B) through (F) as subparagraphs (A) through (E),
			 respectively; and
						(B)in paragraph (4)
			 by striking a covered agency and inserting an
			 agency.
					(b)Benefits
			 describedSection 3049(a)(2) of such Act (5 U.S.C. 7905 note; 119
			 Stat. 1711) is amended by striking the period at the end and inserting the
			 following: , except that the maximum level of such benefits shall be the
			 maximum amount which may be excluded from gross income for qualified parking as
			 in effect for a month under section 132(f)(2)(B) of the Internal Revenue Code
			 of 1986..
			(c)GuidanceSection
			 3049(a) of such Act (5 U.S.C. 7905 note; 119 Stat. 1711) is amended by adding
			 at the end the following:
				
					(5)Guidance
						(A)IssuanceNot
				later than 60 days after the date of enactment of this paragraph, the Secretary
				of Transportation shall issue guidance on nationwide implementation of the
				transit pass transportation fringe benefits program under this
				subsection.
						(B)Uniform
				application
							(i)In
				generalThe guidance to be issued under subparagraph (A) shall
				contain a uniform application for use by all Federal employees applying for
				benefits from an agency under the program.
							(ii)Required
				informationAs part of such an application, an employee shall
				provide, at a minimum, the employee’s home and work addresses, a breakdown of
				the employee’s commuting costs, and a certification of the employee’s
				eligibility for benefits under the program.
							(iii)Warning
				against false statementsSuch an application shall contain a
				warning against making false statements in the application.
							(C)Independent
				verification requirementsThe guidance to be issued under
				subparagraph (A) shall contain independent verification requirements to ensure
				that, with respect to an employee of an agency—
							(i)the eligibility of
				the employee for benefits under the program is verified by an official of the
				agency;
							(ii)employee
				commuting costs are verified by an official of the agency; and
							(iii)records of the
				agency are checked to ensure that the employee is not receiving parking
				benefits from the agency.
							(D)Program
				implementation requirementsThe guidance to be issued under
				subparagraph (A) shall contain program implementation requirements applicable
				to each agency to ensure that—
							(i)benefits provided
				by the agency under the program are adjusted in cases of employee travel,
				leave, or change of address;
							(ii)removal from the
				program is included in the procedures of the agency relating to an employee
				separating from employment with the agency; and
							(iii)benefits
				provided by the agency under the program are made available using an electronic
				format (rather than using paper fare media) where such a format is available
				for use.
							(E)Enforcement and
				penaltiesThe guidance to be issued under subparagraph (A) shall
				contain a uniform administrative policy on enforcement and penalties. Such
				policy shall be implemented by each agency to ensure compliance with program
				requirements, to prevent fraud and abuse, and, as appropriate, to penalize
				employees who have abused or misused the benefits provided under the
				program.
						(F)Periodic
				reviewsThe guidance to be issued under subparagraph (A) shall
				require each agency, not later than September 1 of the first fiscal year
				beginning after the date of enactment of this paragraph, and every 3 years
				thereafter, to develop and submit to the Secretary a review of the agency’s
				implementation of the program. Each such review shall contain, at a minimum,
				the following:
							(i)An
				assessment of the agency’s implementation of the guidance, including a summary
				of the audits and investigations, if any, of the program conducted by the
				Inspector General of the agency.
							(ii)Information on
				the total number of employees of the agency that are participating in the
				program.
							(iii)Information on
				the total number of single occupancy vehicles removed from the roadway network
				as a result of participation by employees of the agency in the program.
							(iv)Information on
				energy savings and emissions reductions, including reductions in greenhouse gas
				emissions, resulting from reductions in single occupancy vehicle use by
				employees of the agency that are participating in the program.
							(v)Information on
				reduced congestion and improved air quality resulting from reductions in single
				occupancy vehicle use by employees of the agency that are participating in the
				program.
							(vi)Recommendations
				to increase program participation and thereby reduce single occupancy vehicle
				use by Federal employees nationwide.
							(6)Reporting
				requirementsNot later than September 30 of the first fiscal year
				beginning after the date of enactment of this paragraph, and every 3 years
				thereafter, the Secretary shall submit to the Committee on Transportation and
				Infrastructure and the Committee on Oversight and Government Reform of the
				House of Representatives and the Committee on Banking, Housing, and Urban
				Affairs of the Senate a report on nationwide implementation of the transit pass
				transportation fringe benefits program under this subsection, including a
				summary of the information submitted by agencies pursuant to paragraph
				(5)(F).
					.
			(d)Effective
			 dateExcept as otherwise specifically provided, the amendments
			 made by this section shall become effective on the first day of the first
			 fiscal year beginning after the date of enactment of this Act.
			6.Capital cost of
			 contracting vanpool pilot program
			(a)EstablishmentThe
			 Secretary of Transportation shall establish and implement a pilot program to
			 carry out vanpool demonstration projects in not more than 3 urbanized areas and
			 not more than 2 other than urbanized areas.
			(b)Pilot
			 program
				(1)In
			 generalNotwithstanding section 5323(i) of title 49, United
			 States Code, for each project selected for participation in the pilot program,
			 the Secretary shall allow the non-Federal share provided by a recipient of
			 assistance for a capital project under chapter 53 of such title to include the
			 amounts described in paragraph (2).
				(2)Conditions on
			 acquisition of vansThe amounts referred to in paragraph (1) are
			 any amounts expended by a private provider of public transportation by vanpool
			 for the acquisition of vans to be used by such private provider in the
			 recipient’s service area, excluding any amounts the provider may have received
			 in Federal, State, or local government assistance for such acquisition, if the
			 private provider enters into a legally binding agreement with the recipient
			 that requires the private provider to use all revenues it receives in providing
			 public transportation in such service area, in excess of its operating costs,
			 for the purpose of acquiring vans to be used by the private provider in such
			 service area.
				(c)Program
			 termThe Secretary may approve an application for a vanpool
			 demonstration project for fiscal years 2011 through 2012.
			(d)Report to
			 CongressNot later than one year after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Banking,
			 Housing, and Urban Affairs of the Senate a report containing an assessment of
			 the costs, benefits, and efficiencies of the vanpool demonstration
			 projects.
			
